Citation Nr: 1746820	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability (claimed as residuals from lower back injury).

 2.  Entitlement to service connection for a left ankle disability, to include radiculopathy (claimed as residuals from left ankle injury).

 3.  Entitlement to service connection for a left knee disability, to include osteoarthritis of the left knee and radiculopathy (claimed as residuals from left knee injury).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1964 to November 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which-in pertinent part, denied the benefits sought on appeal.

In March 2015 and October 2016, the Board remanded the appeal for additional development.

The issue of entitlement to service connection for a left knee disability, to include osteoarthritis of the left knee and radiculopathy (claimed as residuals from left knee injury), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that either a current low back or left ankle disorder had onset in active service or is otherwise causally connected to active service.

CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a low back disorder, to include degenerative disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 1154, 5107(b) (West 201); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

2.  The requirements for entitlement to service connection for a left ankle disorder, including degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the January 2012 rating decisions, via letters dated in November 2010 and November 2011, VA provided the Veteran with notice.  Additionally, 
VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Further, as noted above, the Board remanded the case to insure that all records extant were obtained and for another medical nexus review.  The Board notes that a significant amount of the records provided by the Veteran's former non-VA physician are related to another patient with the same name as the Veteran, some of which addressed the left lower extremity.  The records that are related to the Veteran are not relevant to the issues on appeal.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.   As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring the Secretary to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  The presumption of soundness attaches only when the condition at issue is not noted at entrance into service and the condition is determined to have manifested in service.  Id. at 55.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

The issues of this case are very straight forward.  The Veteran has consistently asserted that his currently diagnosed low back and left ankle disorders are causally connected to an injury that he asserts occurred in basic training when he jumped off a truck while carrying full gear.  Lay statements of the Veteran's wife and friends attest to the fact that the Veteran has had low back symptoms for many years.  His wife stated that the symptoms started after discharge.

Page 2 of a February 1964 Report of Medical Examination upon entrance notes in Block 73 that the Veteran stated his back hurt all the time.  Also noted is that a December 1963 orthopedic consult found the Veteran qualified.  (11/17/2011 VBMS-Medical Treatment-Government Facility, p. 4)  Page 1 of the Report is not extant.  Although page 1 is not available, the Board finds no basis in the notation on which to find that the Veteran's spine was assessed as abnormal.  First the recording of the Veteran's statement of personal history is not a notation of an existing abnormality.  38 C.F.R. § 3.304(b)(1).  Second, a July 1965 consult in the STRs notes that an orthopedist examined the Veteran's left ankle, and the examination was within normal limits.  Third, nothing was listed under the "summary of defects and diagnoses" section and the "physical profile" PULHES section noted all 1s.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects: the overall physical and psychiatric condition of the veteran .on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Hence, in the absence of a notation of a specific spine or other joint disorder, the Board finds that the presumption of soundness attached.  See Gilbert, 26 Vet. App. at 54.

There are no entries in the STRs that are related to complaints, findings, or treatment for a low back disorder.  An entry dated in July 1965 notes the Veteran's complaint of intermittent left knee pain since he jumped off of a truck.  The entry also notes the earlier referenced complaint of left ankle pain at the medial aspect x1 year since jumping off a truck.  The entry notes that the enlisted examination report noted a laceration at the ankle when the Veteran was a child.  Subsequent examination of the ankle was negative.  The consult noted that the laceration was of a tendon.  The examination conducted pursuant to the consult apparently addressed only the ankle, as there are no comments or findings related to the left knee noted.  The report notes that range of motion of the ankle was full, there was no swelling, and that the X-ray was negative.  (09/28/2010 VBMS-Medical Treatment-Government Facility, p. 1-2)  There are no other entries in the STRs related to the left ankle.  At his examination for separation, the Veteran denied any history of bone or joint deformity, or having worn a back brace or support.  The Report of Medical Examination For Separation reflects that the Veteran's spine and lower extremities were assessed as normal.  (09/02/2015 VBMS-STR-Medical, p. 6-9)  The "physical profile" PULHES section again noted all 1s.

The December 2011 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's lay reported history and the entries in the STRs.  The examiner noted the entry in the STRs related to the left ankle: that the Veteran complained of left ankle pain in December 1963, that X-rays were normal, and that the Veteran was reassured, and that he was issued arch supports even though he did not have flat feet or plantar fascitis.  After examination of the Veteran, the examiner noted that the currently diagnosed disorder was a bunion on the left foot.  Id. at 19.

The examiner opined that the left foot bunion did not have onset in active service nor was it causally connected to active service.  As concerned the left ankle, the examiner noted that no abnormalities were ever demonstrated in active service; and, the Veteran's complaints at the examination centered around medial malleolar pain, which the examiner opined was radicular pain from the spine.  The examiner noted further that the Veteran's in-service complaints involved the medial malleolar, not lateral pain.  The examiner also noted that X-rays taken the day of the examination showed minimal degenerative changes at the at the tab tibial joint on the lateral foot, which is not where the Veteran had complained of ankle pain many decades ago.  Id., p. 32.

The examiner opined that the Veteran is diagnosed with lumbar spine degenerative disc disease; and, has pain in the lateral aspect of the thigh and ankle on the left side.  The examiner opined further that any ankle condition in service resolved.  Further, the examiner noted, the Veteran was able to work in construction for a number of years after service.
 
As noted earlier, the Board remanded the appeal in March 2015 because: there were indications that not all of the Veteran's STRs had been obtained; the STRs that were in the file raised the question of whether there was a disorder that existed prior to service; and, because the Veteran was not afforded an examination in conjunction with his back claim.

The October 2015 examination report reflects that the examiner reviewed the claims file and the Veteran's electronic records as part of the examination.  The examiner noted that the Veteran's claim was for residuals of a left ankle injury, which is how the Board recast the issues in the March 2015 remand.  The examiner also noted the Veteran's lay reported history that he hurt his left ankle when he jumped off of a truck, and that the condition had progressively gotten worse.  The Veteran complained further that it felt like his ankle twisted and hurt to the extent that he was not able to walk.  The examination findings did not reveal a currently diagnosed left ankle disorder.  As a result, the examiner opined that it was not at least as likely as not that any current left ankle symptoms were causally connected to active service.  The examiner noted the Veteran's left ankle history, as reported by the Veteran and as documented in his medical records, and opined that no disorder was diagnosed on separation from active service, prior VA treatment and examination had shown no abnormality.  Hence, the examiner agreed with the examiner who conducted the 2011 examination that the Veteran's left ankle symptoms were in fact due to lumbar radiculopathy.  (10/16/2015 VBMS-C&P Exam-DBQ Ankle, p. 2-3, 12; DBQ Medical Opinion, 3rd Entry, p. 2)

On examination of the back, the examiner noted that the diagnosed disorders were lumbosacral strain and degenerative arthritis of the lumbar spine, both diagnoses made as of the day of the examination.  (10/16/2015 VBMS VBMS-C&P Exam-DBQ Back, p. 1)

The examiner opined that it was not at least as likely as not that the currently diagnosed lumbosacral strain and degenerative arthritis of the lumbar spine were causally connected to active service, to include as a result of any injury from having jump off of a truck.  The examiner noted that the Veteran's spine was assessed as normal in 1965 on separation from service; he worked in construction after his separation from active service; and, had he sustained a significant injury to the spine in service, he would not have been unable to perform as a construction worker.  The examiner opined further that jumping off of a truck was not a significant injury.  (10/16/2015 VBMS VBMS-DBQ Medical Opinion, 3rd Entry, p. 2)

In the October 2016 Board remand, the Board noted the Veteran's representative's assertion that the October 2015 VA examiner did not present an adequate rationale for the negative nexus opinions; the examiner did not adequately discuss any low back disorder that may have pre-existed disorder; and, the examiner did not note supporting medical literature for the negative nexus opinion on secondary service connection (left knee due to lumbar spine disorder), and the issue of aggravation was not addressed.  Hence, the Board remanded so that an orthopedic specialist could address whether there was a pre-existing low back disorder and whether any currently diagnosed low back disorder is causally connected to active service.

The medical report reflects that an orthopedic staff surgeon reviewed the claims file and all of the Veteran's records, to include the  Veteran's assertion that he injured his back and lower extremities in service when he jumped from a truck.  (12/16/2016 VBMS-C&P Exam, 2nd Entry)  The examiner noted that the currently diagnosed disorders include degenerative arthritis.  The examiner also noted the lay statements of record, to include the Veteran's wife who stated that the Veteran's back had gotten worse over the 47 years since his discharge from the service.  The examiner also noted the Veteran and his wife also asserted that the left ankle was caused by the low back disorder.  The examiner opined that it was not at least as likely as not that either the Veteran's left ankle or low back pain, or related disorder, is causally connected to active service.

As concerned the left ankle, the examiner noted the Induction examination report that reflected that the Veteran had injured his left ankle secondary to a laceration of his tendon in his childhood, but that the Induction examinations showed no abnormalities.  The examiner noted further that orthopedic examinations and imaging in 1965 after the Veteran jumped from the truck detected no structural abnormality with the left ankle.   Further, Separation examination in 1965 showed no abnormalities of the left ankle.  After separation from active service, the Veteran had surgery in 2011 for a painful left great toe bunion; and 2011 left ankle imaging studies had only shown evidence of mild degenerative changes of the ankle without any deformities related to trauma.

Initially, the examiner opined that there was no objective evidence available that clearly documented spinal disease or structural injury prior to service.  Based on the review of the claims file, the examiner opined that there was no objective evidence in the form of imaging studies and doctors' notes that provide undeniable proof that the jumping incident from the truck while in service caused any significant traumatic involvement of the spine or ankle.  The examiner also opined that there was no evidence that the left ankle and low back injuries of which the Veteran complained in 1965 were significant enough to require surgical intervention.  Neither did it appear that any injury was incapacitating enough to prevent the Veteran from successfully completing his service obligations or demands, or the occupational demands later in his life.

The examiner's rationale was that degenerative joint/spine involvement is a slow, chronic progressive condition that is related to wear and tear; and, it occurs routinely and almost universally in the general population with advancing age-even in the absence of any specific trauma.  It can, on rare occasions, occur sooner in life in the setting of significant, devastating injuries/infections, or other serious pathologies that lead to early wear and tear prematurely.  Such serious pathology /trauma does not present purely as soreness or aches or pains but rather as acutely painful incapacitating and debilitating conditions requiring immediate/early interventions.  Further, such conditions are not diagnosed based on subjective data but on objective evidence involving medical imaging (X-rays/CT/MRI) that is irrefutable.  In the absence of such data, the conclusion is that degenerative joint disease affecting the spine or ankle is the result of natural age-related wear and tear that occurs with time, unless objective evidence.  Subjective complaints of pain, even if long standing, cannot be considered a substitute for such objective evidence.  Similarly aggravation of aches and pains with activity does not automatically indicate that the activity is causing injury or permanent worsening of the underlying condition, unless objective evidence (including imaging studies) is available that is able to demonstrate structural evidence of such injury/worsening in a temporally relevant fashion.

First, the Board finds that the orthopedic staff surgeon's negative opinion on whether there was any pre-existing left ankle or low back disorder is well supported by the evidence of record.  Hence, as the Board found earlier in this decision, the Veteran is presumed to have been in sound condition upon his entry into active service, as no left ankle or low back disorder was noted at the clinical examination at entrance to active duty.  38 C.F.R. § 3.304(b); see also Gilbert, 26 Vet. App. at 52-55.  Hence, the applicable legal standard is equipoise(at least as likely as not).  As concerns the surgeon's negative opinion as to whether there is a causal connection between the currently diagnosed left ankle and low back disorders, the Board finds that the examiner considered all of the evidence of record, including the lay evidence, and provided a full explanation for his findings and opinions.  Additionally, the opinion provided in December 2016 was from orthopedic staff surgeon - a person with specialized training, skill, and experience in reviewing and assessing injuries to the body's orthopedic system.  For these reasons, the Board finds the December 2016 orthopedic specialist's findings and opinions highly probative and assigns it very significant weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's consistent assertions that, because his STRs show that he had an injury in active service, that proves his currently diagnosed left ankle and low back disorders are causally connected to those instances.  The Board must disagree with and reject these assertions.  The weight of the evidence is that the Veteran manifested with complaints of pain.  As the orthopedic examiner opined, and as the courts have held, pain alone is not sufficient for service connection.  There must a diagnosed disorder that is associated with complaints of pain.  There must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The weight of the competent evidence is against a finding that the Veteran's currently diagnosed left ankle and lumbar disorders are causally connected to his in-service complaints of pain, or that arthritis of either joint manifested at least to a compensable degree within one year of active service.  38 C.F.R. § 3.307(a), 3.309(a).

The Board also notes the Veteran's and his spouse's opinions that his currently diagnosed left ankle and lumbar spine disorders are causally connected to active service.  There are certain conditions on which a lay person may competently opine on etiology.  The Board makes this determination on a case-by-case basis.  See Jandreau, 492 F. 3d 1372.  The Board finds that opinion on the etiology of degenerative arthritis and any connection with active service, especially many years after the asserted onset of genesis event, is beyond the training and experience of a lay person and requires medical training.  38 C.F.R. § 1.59(a).  The record does not demonstrate that Veteran and his spouse have such specialized training to provide a competent opinion on the matter of etiology of this left ankle and low back disorders.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claims on both a presumptive and direct basis.  38 C.F.R. § 3.307(a), 3.309(a).  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

In as much as the Board denies entitlement to service connection for the low back disorders, there is no factual basis for a discussion of service connection for the left ankle disorder on a secondary basis.  See 38 C.F.R. § 3.310.


ORDER

Service connection for a left ankle disability, to include radiculopathy (claimed as residuals from left ankle injury), is denied.

Service connection for a low back disability (claimed as residuals from lower back injury) is denied.


REMAND

The October 2015 examination reports reflect that the Veteran reported that among the injuries that he sustained when he jumped from the truck was that he broke his kneecap.  (10/16/2015 VBMS-C&P Exam-DBQ Knee, p. 3)  His earlier written submissions did not include this claimed injury.  In any event, the Board notes that a May 2013 outpatient entry notes that a MRI examination was read as having revealed either a bipartite patella or (possibly) a patellar fracture with nonunion, and that the location suggested a preexisting bipartite patella, and that a left total replacement should be considered.  (06/26/2015 VBMS-CAPRI, p. 107-108)  In light of this evidence, additional medical assessment is needed.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  Obtain and add to the claims file all related left knee records generated since the January 2017 Supplemental Statement of the Case (SSOC).

2.  After the above is complete, send the claims file to the orthopedic examiner who conducted the December 2016 medical nexus review of the claims file.  Ask the examiner to address the following questions:

Does the medical evidence of record show the Veteran to have a prior fracture of the kneecap?  If so, is there at least a 50-percent probability that any prior kneecap fracture, or residuals therefrom, is causally connected to the July 1965 complaints and findings noted in the STRs?

A full explanation must be provided for all findings and opinions provided.

In the event the examiner is not available, refer the claims file to an equally qualified examiner.  Should any substitute examiner advise that the requested opinions cannot be provided without an examination, then AOJ will arrange the examination.

3.  After completion of all of the above, then re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


